Exhibit 10.1

NEWMONT MINING CORPORATION

2005 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Agreement (“Agreement”) is dated as of February 24, 2006, between Newmont
Mining Corporation, a Delaware corporation (“Newmont”) and
[                    ] (“Executive”).

WITNESSETH:

WHEREAS, in recognition of Executive’s contributions and services to Newmont and
its Subsidiaries and affiliates during the 2005 calendar year, the Compensation
and Management Development Committee of the Newmont Board of Directors (“Newmont
Committee”) has awarded Executive a right to receive shares of Newmont’s common
stock (“Common Stock”), subject to the restrictions set forth in this Agreement
pursuant to the terms and conditions of the Newmont Mining Corporation 2005
Stock Incentive Plan (“Plan”); capitalized terms used but not defined herein
shall have the meanings given such terms in the Plan;

NOW, THEREFORE, in consideration of the premises and as an inducement and
incentive to Executive to perform his or her duties and fulfill his or her
responsibilities on behalf of Newmont and its Subsidiaries at the highest level
of dedication and competence, and other good and valuable consideration, receipt
of which is hereby acknowledged, Newmont hereby awards to Executive a right to
receive [            ] shares of Common Stock, pursuant to the terms and subject
to the conditions and restrictions set forth in this Agreement and the Plan,
including the Vesting Period, as such term is defined in this Agreement (the
“RSUs”), and in connection with such award, Newmont and Executive hereby agree
as follows:

AGREEMENT:

1. Vesting Period. The Vesting Period shall commence on the date of this
Agreement and shall end on the dates set forth below as to that percentage of
the total shares of Common Stock subject to this Agreement set forth opposite
each such date:

 

Date

   Percentage Vested  

February 24, 2007

   33 %

February 24, 2008

   33 %

February 24, 2009

   34 %

2. Termination of Employment. Notwithstanding the foregoing, if (i) Executive
dies, (ii) Executive’s employment by Newmont or any Subsidiary terminates by
reason of (1) Disability entitling Executive to long-term disability benefits
under Newmont’s Disability Plans, or a similar plan, as determined by the
Committee, (2) retirement under Newmont’s Pension Plan entitling Executive to an
immediate pension, or as otherwise determined by the Committee, or (3) such
other circumstances as may be approved in writing by the Vice President of Human
Resources of Newmont, or (iii) there shall occur a Change of Control as defined
in the Stock Plan, in any such case prior to the completion of the Vesting
Period, the Vesting Period shall terminate, and all RSUs not theretofore
forfeited in accordance with this Agreement shall become fully vested and
nonforfeitable, as of the date of Executive’s death or other termination



--------------------------------------------------------------------------------

of employment, referred to in clause (i) or (ii), or immediately prior to the
date of any such event referred to in clause (iii). If Executive ceases to be
employed by Newmont and/or a Subsidiary prior to completion of the Vesting
Period under circumstances other than those set forth in clause (i), (ii) or
(iii) of the immediately preceding sentence, Executive agrees that the RSUs
awarded will be immediately and unconditionally forfeited without any action
required by Executive or Newmont, to the extent that the Vesting Period had not
ended in accordance with Paragraph 1 as of the date of such cessation of
employment.

3. No Ownership Rights Prior to Issuance of Common Stock. Executive shall not
have any rights as a shareholder of Newmont with respect to the shares of Common
Stock underlying the RSUs, including but not limited to the right to vote with
respect to such shares of Common Stock, until and after the shares of Common
Stock have been actually issued to Executive and transferred on the books and
records of Newmont; provided, however, upon vesting of the RSUs pursuant to the
Vesting Period, or Executive’s earlier termination of employment under
circumstances entitling Executive to vest in the RSUs pursuant to Paragraph 2,
Newmont shall make a cash payment to the Executive equal to any dividends paid
with respect to shares of Common Stock underlying such RSUs from the date of
this Agreement until the date such RSUs vest.

4. Withholding Taxes. Upon vesting pursuant to the Vesting Period, or
Executive’s earlier termination of employment under circumstances entitling
Executive to vest in the RSUs pursuant to Paragraph 2, Executive shall be
entitled to receive the shares of Common Stock, less an amount of shares of
Common Stock with a Fair Market Value on the date of vesting equal to the
minimum required withholding obligation taking into account Executive’s
effective tax rate and all applicable federal, state, local and foreign taxes,
and Executive shall be entitled to receive the net number of shares of Common
Stock after withholding of shares for taxes unless such tax obligations are
satisfied in accordance with Paragraph 5.

5. Delivery of Shares of Common Stock. As soon as reasonably practicable
following the date of vesting pursuant to the Vesting Period, or Executive’s
earlier termination of employment or other event entitling Executive to vest in
the RSUs pursuant to Paragraph 2, Newmont shall cause to be delivered to
Executive a stock certificate representing the number of shares of Common Stock
(net of tax withholding as provided in Paragraph 4) deliverable to Executive in
accordance with the provisions of this Agreement; provided, however, that
Newmont may allow Executive to elect to have shares of Common Stock, which are
deliverable in accordance with the provisions of this Agreement upon vesting (or
a portion of such shares at least sufficient to satisfy Executive’s tax
withholding obligations with respect to such Common Stock), sold on behalf of
Executive, with the cash proceeds thereof, net of tax withholding, remitted to
Executive, in lieu of Executive receiving a stock certificate representing such
shares.

6. Nontransferability. Executive’s interest in the RSUs and any shares of Common
Stock relating thereto may not be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated otherwise than by will or by
the laws of descent and distribution, prior to such time as the shares of Common
Stock have actually been issued and delivered to Executive.

 

- 2 -



--------------------------------------------------------------------------------

7. Acknowledgements. Executive acknowledges receipt of and understands and
agrees to the terms of the RSUs award and the Plan. In addition to the above
terms, Executive understands and agrees to the following:

(a) Executive hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and provisions thereof, including the terms and
provisions adopted after the date of this Agreement but prior to the completion
of the Vesting Period. If and to the extent that any provision contained in this
Agreement is inconsistent with the Plan, the Plan shall govern.

(b) Executive acknowledges that as of the date of this Agreement, the Agreement
and the Plan set forth the entire understanding between Executive and Newmont
regarding the acquisition of shares of Common Stock underlying the RSUs in
Newmont and supersedes all prior oral and written agreements pertaining to the
RSUs.

(c) Executive understands that his or her employer, Newmont and its Subsidiaries
hold certain personal information about Executive, including but not limited to
his or her name, home address, telephone number, date of birth, social security
number, salary, nationality, job title and details of all RSUs or other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding (“personal data”). Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable law. Such
data include but are not limited to the information provided above and any
changes thereto and other appropriate personal and financial data about
Executive. Executive hereby gives explicit consent to Newmont and any of its
Subsidiaries to process any such personal data and/or sensitive personal data.
Executive also hereby gives explicit consent to Newmont to transfer any such
personal data and/or sensitive personal data outside the country in which
Executive is employed, including, but not limited to the United States. The
legal persons for whom such personal data are intended include, but are not
limited to Newmont and its agent, Mellon Investor Services. Executive has been
informed of his or her right of access and correction to his or her personal
data by applying to Director of Compensation, Newmont Corporate.

(d) Executive understands that Newmont has reserved the right to amend or
terminate the Plan at any time, and that the award of RSUs under the Plan at one
time does not in any way obligate Newmont or its Subsidiaries to grant
additional RSUs in any future year or in any given amount. Executive
acknowledges and understands that the RSUs are awarded in connection with
Executive’s status as an employee of his or her employer and can in no event be
interpreted or understood to mean that Newmont is Executive’s employer or that
there is an employment relationship between Executive and Newmont. Executive
further acknowledges and understands that Executive’s participation in the Plan
is voluntary and that the RSUs and any future RSUs under the Plan are wholly
discretionary in nature, the value of which do not form part of any normal or
expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, other than to the extent required by local law.

(e) Executive acknowledges and understands that the future value of the shares
of Common Stock acquired by Executive under the Plan is unknown and cannot be
predicted with certainty and that no claim or entitlement to compensation or
damages arises from

 

- 3 -



--------------------------------------------------------------------------------

the forfeiture of the RSUs or termination of the Plan or the diminution in value
of any shares of Common Stock acquired under the Plan and Executive irrevocably
releases Newmont and its Subsidiaries from any such claim that may arise.

8. No Right to Continued Employment. Neither the RSUs nor any terms contained in
this Agreement shall confer upon Executive any expressed or implied right to be
retained in the service of any Subsidiary for any period at all, nor restrict in
any way the right of any such Subsidiary, which right is hereby expressly
reserved, to terminate his or her employment at any time with or without cause.
Executive acknowledges and agrees that any right to receive delivery of shares
of Common Stock is earned only by continuing as an employee of a Subsidiary at
the will of such Subsidiary, or satisfaction of any other applicable terms and
conditions contained in this Agreement and the Plan, and not through the act of
being hired, being granted the RSUs or acquiring shares of Common Stock
hereunder.

9. Compliance with Laws and Regulations. The award of the RSUs to Executive and
the obligation of Newmont to deliver shares of Common Stock hereunder shall be
subject to (a) all applicable federal, state, local and foreign laws, rules and
regulations, and (b) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Newmont Committee shall, in its sole discretion, determine to be necessary or
applicable. Moreover, shares of Common Stock shall not be delivered hereunder if
such delivery would be contrary to applicable law or the rules of any stock
exchange.

10. Investment Representation. If at the time of delivery of shares of Common
Stock, the Common Stock is not registered under the Securities Act of 1933, as
amended (the “Securities Act”), and/or there is no current prospectus in effect
under the Securities Act with respect to the Common Stock, Executive shall
execute, prior to the delivery of any shares of Common Stock to Executive by
Newmont, an agreement (in such form as the Newmont Committee may specify) in
which Executive represents and warrants that Executive is purchasing or
acquiring the shares acquired under this Agreement for Executive’s own account,
for investment only and not with a view to the resale or distribution thereof,
and represents and agrees that any subsequent offer for sale or distribution of
any kind of such shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption Executive shall, prior to
any offer for sale of such shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Newmont Committee, from counsel for or
approved by the Newmont Committee, as to the applicability of such exemption
thereto.

11. Definitions. All capitalized terms that are used in this Agreement that are
not defined herein have the meanings defined in the Plan. In the event of a
conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall prevail.

12. Notices. Any notice or other communication required or permitted hereunder
shall, if to Newmont, be in accordance with the Plan, and, if to Executive, be
in writing and delivered in person or by registered or certified mail or
overnight courier, postage prepaid, addressed to Executive at his or her last
known address as set forth in Newmont’s records.

 

- 4 -



--------------------------------------------------------------------------------

13. Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

15. Transferability of Agreement. This Agreement may not be transferred,
assigned, pledged or hypothecated by either party hereto, other than by
operation of law. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, including, in the case of Executive, his or her estate, heirs,
executors, legatees, administrators, designated beneficiary and personal
representatives. Nothing contained in this Agreement shall be deemed to prevent
transfer of the RSUs in the event of Executive’s death in accordance with
Section 16(b) of the Plan.

16. Counterparts. This Agreement has been executed in two counterparts, each of
which shall constitute one and the same instrument.

IN WITNESS WHEREOF, Newmont Mining Corporation has caused this Agreement to be
executed by its Vice President and Secretary and Executive has executed this
Agreement, both as of the day and year first written above.

 

NEWMONT MINING CORPORATION

By:

      

Sharon E. Thomas

Vice President and Secretary

Agreed to this      day of                     , 2006.

 

  

Executive

 

- 5 -